Citation Nr: 0515298	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945; he was awarded the Purple Heart for wounds of the left 
leg.  This case was remanded by the Board of Veterans' 
Appeals (Board) in February 2004 to the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO) for additional development, to include a 
VA examination with nexus opinion.  A VA examination was 
conducted in March 2005.  

A January 2004 Motion To Advance On The Docket was granted by 
the undersigned on February 4, 2004 under 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

The Board notes that correspondence received by VA in May 
2005 provides a change of address for the veteran.

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In its February 2004 remand, the Board directed the RO obtain 
a VA examination to determine the etiology of any back 
disorder found and to have the examiner " . . . state 
whether it is as likely as not that any diagnosed back 
disorder is related to the veteran's active duty service."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Because 
the March 2005 VA examination report does not contain a nexus 
opinion stating whether it is as likely as not that the 
diagnosed back disorder is related to the veteran's active 
duty service, the Board finds that the RO did not comply with 
the terms of the Board's February 2004 remand.  Because the 
RO has not fulfilled its obligations, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Consequently, the Board agrees with the veteran's 
representative that another remand of this case is warranted 
for additional development.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted at 
his new address and asked again to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
March 2005 for back disability.  After 
securing any appropriate consent from the 
veteran, VA should obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.

2.  The VA examiner who examined the 
veteran in March 2005 should be requested 
to review the claims file and provide an 
opinion specifically stating whether it 
is as likely as not that the back 
disorder diagnosed in March 2005 is 
related to the veteran's active duty 
service.  The VA claims folder, including 
a copy of this Remand, must be made 
available to, and reviewed by, the 
examiner.  If such an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.  If the 
examiner who examined the veteran in 
March 2005 is unavailable, another 
appropriate health care provider should 
be asked to review the claims file and 
provide the above requested nexus 
opinion.

3.  Thereafter, VA should readjudicate 
the veteran's claim to reopen, taking 
into consideration any and all evidence 
that has been added to the record since 
the last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and should be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 82 YEARS OLD.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



